Examiner Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 24, 2020, has been considered and entered.
Accordingly, claims 1-20 are pending in this application. Claims 1-5, 11-13, and 17-19 are currently amended; claims 6-10, 14-16, and 20 are previously presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) which requires the same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. In this application, the following parts were designated by different reference characters.
a.	validity check component designated as “136” in Fig. 1B and “260” in Fig. 2.
b.	negative zero component designated as “138” in Fig. 1B and “262” in Fig. 2.
c. 	processor designated as “102” in Figs. 1A-1B and “204” in Fig. 2.
d. 	memory designated as “104” in Fig. 1A, “202” in Fig. 2, and “14” in Fig. 7A-7B.
e. 	input/output designated as “106” in Fig. 1A and “16” in Fig. 7A-7B. 	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 



Response to Arguments
Applicant’s arguments, see remarks pages 11-17, filed 10/24/2020, with respect to the specification objection and 35 U.S.C 112(b), 35 U.S.C 101, and 35 U.S.C 102 rejections have been fully considered and are persuasive.  The objection of the specification, 35 U.S.C 112(b) rejection of claims 11-16, 35 U.S.C 101 rejection of claims 1-10, and 35 U.S.C 102 rejection of claims 1-20 have been withdrawn.
In response to applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1-20, applicant’s amendment to independent claims 1, 11, and 17 distinguish the applicant’s invention over Bradbury.

Applicant’s arguments filed 11/24/2020 see remarks pages 10-11 with respect to the drawing objection have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the drawing objection, applicant argued that Fig. 1A, Fig. 2, and Fig. 7 do not multiple views of a drawing showing the same part of the invention and pointed to paragraphs [0017, 0019, and 0025]. Further, applicant argues that FIGS. 1A, 2, and 7A depict three embodiments of example computing environments disclosed in the specification, thus (i) the validity check component (as one example), designated as "136" in FIG. 1B showing details of the processor 102 of FIG. 1A and (ii) the validity check component designated as "260" in FIG. 2 are not presenting multiple views of the same component of a drawing; they are each a component of the respective computing environment exemplified in their respective figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on (571) 272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182
(571)272-5767                                                                                                                                                                                                    
/ANDREW CALDWELL/Supervisory Patent Examiner, Art Unit 2182